Citation Nr: 1214647	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Board denied entitlement to service connection for heart disease.  The claimant appealed, and in an October 2011 order the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.    

In February 2011, the Board also remanded the issues of entitlement to service connection for left knee and back disorders.  That development has yet to be completed.  Hence, the RO is instructed to complete that development in accordance with the terms of the February 2011 remand.

Further, in February 2011, the Board referred the issue of entitlement to service connection for a psychiatric disorder secondary to back and left knee disabilities as that issue had been raised by the record but not adjudicated by the RO.  To date no action has been conducted regarding that referral.  Hence, the Board still does not have jurisdiction over it, and it is again referred to the RO for appropriate action.  

The issue of entitlement to service connection for heart disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

In light of the joint motion for remand, further development in accordance with the terms of that document is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Heart Center in Laurel, New Jersey and request that they copies of any treatment the appellant may have received for heart disease under the name RDB.  (For the full name see page 3 of the joint motion for remand.)  All efforts to fulfill this development instruction must be documented in the claims folder.  

2.  If any records received from the Heart Center or any other medical provider suggest medical evidence of a link between the appellant's current heart disease and service, then and only then, should the RO schedule the Veteran for a cardiovascular examination.  The physician examiner must be provided the appellant's claims folder, a copy of this remand, and access to all pertinent records on Virtual VA.  The examining physician must identify the date range of any records reviewed on Virtual VA.  All indicated tests and studies are to be performed.  Thereafter, the examiner must opine whether it is at least as likely as not that the Veteran's current heart disease is related to her active duty service.  A complete rationale should be given for all opinions and conclusions expressed.

3.  After ensuring that the development is complete, the RO must readjudicate the claim.  If an examination has been conducted the RO must ensure that the examiner has properly documented their review of records on Virtual VA.  If the benefit sought is not granted in full, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



